  
EXHIBIT 10(xxviii)


Amendment to Employment Agreement


This Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of this 31st day of December, 2010 by and among Thomas E. Holder,
Jr. (the “Executive”), Crescent Financial Corporation, a North Carolina
corporation (the “Corporation”), and Crescent State Bank, a North
Carolina-chartered bank and wholly owned subsidiary of Crescent Financial
Corporation (the “Bank”) and amends that certain Employment Agreement effective
as of September 10, 2008 among the aforesaid parties (the “Agreement”).  The
Corporation and the Bank are hereinafter sometimes referred to together or
individually as the “Employer.”


Whereas, the Executive and the Employer desire to clarify and conform certain
provisions of the Agreement in order to comply with Section 409A of the Internal
Revenue Code of 1986 (“IRC”).


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


1.  The following is added at the end of section 7.8 of the Agreement in order
to incorporate IRC Section 409A reimbursement rules:


With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits that are subject to Section 409A of the Internal Revenue
Code of 1986, except as permitted by said Section 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year of the Executive shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of the Executive, provided that (ii) above
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Internal Revenue Code of 1986 solely because
such expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Employer’s
reimbursement policies but in no event later than the end of the Executive’s
taxable year following the Executive’s taxable year in which the related expense
is incurred.
 
 
1

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Amendment to Employment
Agreement as of the date first written above.


Witnesses
 
Crescent Financial Corporation
               
By:
   
               
Its:
   
         
Witnesses
 
Crescent State Bank
               
By:
   
                
Its:
   
         
Witnesses
 
Executive
         
    
 
   
      Thomas E. Holder, Jr.
   
       



County of Wake
)
 
  ) ss:
State of North Carolina)
 



Before me this ___ day of December, 2010, personally appeared the above named
____________________ and Thomas E. Holder, Jr., who acknowledged that they did
sign the foregoing instrument and that the same was their free act and deed.



 
   
(Notary Seal)
Notary Public
     
My Commission Expires:

 
2

--------------------------------------------------------------------------------

 
 